In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-415V
                                       Filed: June 26, 2014
                                       Not for Publication


*************************************
PATRICIA EGROFF,                           *
                                           *
             Petitioner,                   *     Damages decision based on proffer;
                                           *     influenza vaccine; brachial neuritis
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Mark T. Sadaka, Englewood, NJ, for petitioner.
Althea W. Davis, Washington, DC, for respondent.

MILLMAN, Special Master


                                              DECISION1

        Petitioner filed a petition on June 25, 2013, under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2006). Petitioner alleges that the influenza vaccine she received
on December 9, 2011 caused her to suffer brachial neuritis. On November 21, 2013, respondent
filed a Rule 4(c) Report conceding liability and recommending that petitioner receive
compensation.



1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
       On April 30, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned issued a decision on April 30, 2014, pursuant to this proffer. Both the proffer
and decision contained inadvertent errors, as did the subsequent June 6, 2014, judgment. The
decision was withdrawn and judgment vacated on June 25, 2014.

        On June 26, 2014, respondent filed Respondent’s Amended Proffer on Award of
Compensation. The undersigned finds the terms of the amended proffer to be reasonable. Based
on the record as a whole, the undersigned finds that petitioner is entitled to the award as stated in
the proffer. Pursuant to the terms stated in the attached proffer, the court awards petitioner a lump
sum payment of $60,000.00, representing all compensation for which petitioner would be entitled
under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check made payable to
petitioner, Patricia Egroff.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 26, 2014                                                               s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

PATRICIA EGROFF,                              )
                                              )
                Petitioner,                   )      No. 13-415V
                                              )      Special Master Laura D. Millman
         v.                                   )      ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                Respondent.                   )
                                              )

        RESPONDENT’S AMENDED PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that, based on the evidence of record, petitioner should be awarded

$60,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $60,000.00 in the form of a check payable to petitioner, Patricia
         Egroff. This amount accounts for all elements of compensation under 42 U.S.C. § 300aa-
         15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                       Respectfully submitted,

                       STUART F. DELERY
                       Assistant Attorney General

                       RUPA BHATTACHARYYA
                       Director
                       Torts Branch, Civil Division

                       VINCENT J. MATANOSKI
                       Deputy Director
                       Torts Branch, Civil Division

                       VORIS E. JOHNSON, Jr.
                       Assistant Director
                       Torts Branch, Civil Division

                         s/Althea Walker Davis
                       ALTHEA WALKER DAVIS
                       Senior Trial Counsel
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 307-3013

DATED: June 26, 2014




                          2